 


109 HR 1358 IH: TRICARE Mental Health Services Enhancement Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1358 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Hayes introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, relating to payment of mental health counselors under TRICARE. 
 
 
1.Short titleThis Act may be cited as the TRICARE Mental Health Services Enhancement Act. 
2.Reimbursement of mental health counselors under TRICARE 
(a) Reimbursement under TRICARESection 1079(a)(8) of title 10, United States Code, is amended— 
(1)by inserting or licensed or certified mental health counselors after certified marriage and family therapists both places it appears; and 
(2)by inserting or licensed or certified mental health counselors after that the therapists. 
(b)Authority to provide mental health services in clinical trialsSection 1079(a)(13) of such title is amended by inserting , licensed or certified mental health counselor, after certified marriage and family therapist. 
3.Services of mental health counselors 
(a)Authority to enter into personal services contractsSection 704(c)(2) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2799; 10 U.S.C. 1091 note) is amended by inserting mental health counselors, after psychologists,. 
(b)Applicability of licensure requirement for health-care professionalsSection 1094 (e)(2) of title 10, United States Code, is amended by inserting mental health counselor, after psychologist,. 
 
